DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2022 has been entered.

Applicant’s amendment filed on June 2, 2022 is acknowledged and has been entered.  Claim 1 has been amended. Claims 4-8, 32-43 and 46-47 have been canceled.  Claims 1-3, 7-31 and 44-45 are pending.

Claims 1-3, 7-31 and 44-45 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made NON-FINAL as necessitated by Amendment.
New Grounds of Rejection 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 9-10, 22 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbs et al. (Arch Pathol Lab Med, 2002, vol. 126, p 56-63) in view of Rowlyk et al. (US PgPub 20140363819; December 2014) and Chen et al. (J of Proteome Research, 2013, 12, 1151-1161).
With regard to claim 1, Dobbs teaches a method of detecting a microorganism and quantifying the expression level of a gene from a microorganism, the method comprising the steps of: 
i) extracting DNA from a sample stabilized on a card, and then amplifying the DNA (p 57-58, where samples are stored and stabilized on cards, see a sample card at Fig 1, see “materials”, “preparation of cell suspensions”, “DNA extraction” and “PCR analysis” headings, where DNA is extracted from the FTA cards then extracted using a column) and detecting the microorganism. 
With regard to claim 31, Dobbs teaches a method of claim I wherein the card is a WHATMAN® FTA® Card (p 57-58, where samples are stored and stabilized on cards, see a sample card at Fig 1, see “materials”, “preparation of cell suspensions”, “DNA extraction” and “PCR analysis” headings, where DNA is extracted from the FTA cards then extracted using a column).  
Regarding claim 1, while Dobbs teaches extraction, Dobbs does not specifically teach extraction of RNA.
With regard to claim 1, Rowlyk teaches purifying the RNA using a column.
ii) extracting RNA, while removing DNA, from a sample stabilized on a card and then reverse transcribing the RNA into cDNA and amplifying the cDNA, and quantifying the expression level of the gene (Example 10, where dried blood on an FTA card is extracted and processed for RT-PCR and cDNA synthesis; see paragraphs 207-209), 
wherein a forward primer, and a reverse primer are used for the amplification and wherein the DNA in i) is amplified using PCR and the gene in ii) is amplified using reverse transcription quantitative PCR (RT-qPCR) (Example 10, where dried blood on an FTA card is extracted and processed for RT-PCR and cDNA synthesis; see paragraphs 207-209).  
With regard to claim 22, Rowlyk teaches a method of claim 1 wherein the gene is a gene of a viral species (paragraph 108).  
Regarding claims 1-2 and 31, neither Dobbs or Rowlyk particularly teach detection of microorganisms and neither teach purification using a column.
With regard to claim 1, Chen teaches the method comprising the steps of:
i) detecting the microorganism and ii) purifying the RNA using a column (p 1153 “RNA extraction, Reverse Transcription and qPCR” heading, where RNA is extracted and purified using an RNeasy mini kit, which includes a column).
With regard to claim 2, Chen teaches a method of claim 1 further comprising the step of hybridizing a probe to the nucleic acid to specifically identify the gene (p 1153 “RNA extraction, Reverse Transcription and qPCR” heading where the qPCR process includes a probe binding as part of the protocol).  
With regard to claim 9, Chen teaches a method of claim 2 wherein the probe is fluorescently labeled (p 1153 “RNA extraction, Reverse Transcription and qPCR” heading where the qPCR process includes a probe binding as part of the protocol).  
With regard to claim 10, Chen teaches a method of claim 1 wherein the primer is fluorescently labeled (p 1153 “RNA extraction, Reverse Transcription and qPCR” heading where the qPCR process includes a probe binding as part of the protocol and where fluorescent labels are also included).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Dobbs to include the RNA extraction step as taught by Rowlyk to arrive at the claimed invention with a reasonable expectation for success.  While Dobbs is centered on extracting DNA, extraction of both DNA and RNA is common for a variety of molecular assays.  Rowlyk is focused on “amplifying a target nucleic acid with a polymerase chain reaction (PCR) in a sample comprising a PCR inhibitory substance” and using a variety of formulations to “reduce or eliminate inhibitory effects of a PCR inhibitory substance(s) of the sample; and amplifying the target nucleic acid in the assay mixture” (paragraph 20).  In the example provided in Example 10, Rowlyk extracts RNA from blood stored on an FTA card and shows that amplification is improved “When a combination of PEC-1 and PVP was used, the RT-PCR system was able to amplify the RNA target from both the general paper card and the FTA card” (paragraph 207-209, Example 10). Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Dobbs to include the RNA extraction step as taught by Rowlyk to arrive at the claimed invention with a reasonable expectation for success.
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Dobbs to include the step of purification of RNA using a column and detection of microorganisms as taught by Chen to arrive at the claimed invention with a reasonable expectation for success.  Chen discusses the usefulness and importance of the spin column in the materials and methods section that describes the steps of RNA extraction (Abstract).  In particular, Chen notes “Cell lysate was transferred to a 1.5 mL sterile RNase-free microcentrifuge tube. RNA from the lysate was cleaned up using RNeasy Mini spin column Cleanup Kit (Qiagen, Valencia, CA). Before elution of RNA from the Mini spin columns, following manufacturer’s protocols protocols, possible contaminating DNA was removed using RNase-Free DNase Set(Qiagen, Valencia, CA). Integrity of isolated RNA was estimated using Agilent Bioanalyzer 2100. Only those samples with an RNA Integrity Number (RIN) >8 was used for cDNA synthesis; 3.0 μg of the total RNA was converted to cDNA by using SuperScript III reverse transcriptase (Invitrogen) with random hexamers, following the manufacturer’s instructions” (p. 1153) One of ordinary skill, considering Chen, would recognize the benefit of the steps to ensure purity and integrity of isolated nucleic acids for the reasons given by Chen. Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Dobbs to include the step of purification of RNA using a column and detection of microorganisms as taught by Chen to arrive at the claimed invention with a reasonable expectation for success.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbs et al. (Arch Pathol Lab Med, 2002, vol. 126, p 56-63) in view of Rowlyk et al. (US PgPub 20140363819; December 2014) and Chen et al. (J of Proteome Research, 2013, 12, 1151-1161) as applied over claims 1-2, 9-10, 22 and 31 above and further in view of Rajendram et al. (J of Microbiol Methods, 2006, 67, p. 582-592), Krishnani (Genbank entry KJ000877 published February 2014) in view of Lowe et al. (Nucleic Acids Research, 1990, 18(7):1757-1761).
With regard to claim 3, Rajendram a method of claim 1 
SEQ ID NO:6
Qy          1 CAGCGAAGTAGGTAATGTC 19
              |||||||||||||||||||
Db        116 CAGCGAAGTAGGTAATGTC 98

SEQ ID NO:8  
Qy          1 AAACGGTTATCGGCTG 16
              ||||||||||||||||
Db        131 AAACGGTTATCGGCTG 116

Regarding claim 3, while Krishnani teaches the sequences that correspond to SEQ ID NO:6 and 8, Krishnani does not teach specific primer sequences.  However, it would have been prima facie obvious to one of ordinary skill to design a variety of primers and probes corresponding to those as claimed based on the known sequence of Vibrio harveyi strain A1 hemolysin gene.
Since the claimed primers simply represent structural homologs, which are derived from sequences suggested by the prior art as useful for primers and probes for the detection of SE33 marker and concerning which a biochemist of ordinary skill would attempt to obtain alternate compounds with improved properties, the claimed primers and probes are prima facie obvious over the cited references in the absence of secondary considerations.
Lowe teaches a method and computer program for designing primer pairs based on a set of rules regarding primer length, sequence composition, GC content, melting temperature, potential for primer dimer formation within a primer pair, and amplification product size, among other features.  Lowe evaluated the performance of primers output by the computer program and after testing primers designed for more than 10 gene products found that “experimental testing has shown that all of the amplification products specified by these primers are of the predicted size and also hybridize with the appropriate cDNA or internal oligonucleotide probe” (p. 1760, col. 2).  The computer program designed by Lowe can rapidly scan an entire nucleotide sequence "for all possible primer pairs obeying these rules” (p. 1757, col. 2).  The process is based on a user specified region of the target sequence and other parameters including GC content and melting temperature of the amplified region.  The program provides a list of candidate antisense primers based on scanning the sequence and locating GC-type sequences, “producing a 22-mer antisense primer ‘candidate’” and selecting suitable primers by evaluating the GC content and potential for self-homology for each primer.  The process is repeated for scanning and choosing candidate sense primers.  After a bank of possible sense and antisense primers are produced from the input sequence “each suitable sense primer selected in this way is then checked for cross homologies" with all primers suitable for matching with it, based melting temperature of the amplification product and amplicon length.  Finally, primer sets are approved and output in a format which includes the sense and antisense primer sequences, the melting temperatures and product length.  The process is continued until the entire specified sequence has been scanned (p. 1758, col. 2).  Considering the flexibility provided by this program and the ability to optimize individual primers and primer pairs, it would have been prima facie obvious to select and evaluate multiple candidate primer pairs for the amplification of a particular sequence.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Rajendram and the known sequence of Vibrio harveyi strain A1 hemolysin gene to design a variety of primers suitable for the amplification and detection of Vibrio sequences, using the method of primer design taught by Lowe to arrive at the claimed invention with a reasonable expectation for success.  Lowe teaches “a computer program which rapidly scans nucleic acid sequences to select all possible pairs of oligonucleotides suitable for use as primers to direct efficient DNA amplification” which allows for “the rapid selection of effective and specific primers from long gene sequences while providing a flexible choice of various primers to focus study on particular regions of interest" .  Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to have adjusted the teachings of Rajendram and the known sequence of Vibrio as taught by Krishnani to design a variety of primers suitable for the amplification and detection of SE33 marker, using the method of primer design taught by Lowe to arrive at the claimed invention with a reasonable expectation for success to achieve selection of a variety of specific primers for efficient amplification with a reasonable expectation for success.

Claims 11-21, 23-30, 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbs et al. (Arch Pathol Lab Med, 2002, vol. 126, p 56-63) in view of Rowlyk et al. (US PgPub 20140363819; December 2014) and Chen et al. (J of Proteome Research, 2013, 12, 1151-1161) as applied over claims 1-2, 9-10, 22 and 31 above and further in view of Rajendram et al. (J of Microbiol Methods, 2006, 67, p. 582-592).
With regard to claim 11, Rajendram teaches a method of claim 1 wherein the microorganism is selected from the group consisting of Vibrio harveyi, Vibrio campbellii, Vibrio fluvialis, and Vibrio parahaemolyticus (Table 1, where a large variety of bacterial strains were included).  
With regard to claim 12, Rajendram teaches a method of claim I wherein the microorganism is selected from the group consisting of Clostridium perfringens, Campylobacter jejuni, and Campylobacter coli (p. 587, col. 1, where clostridium was tested).  
With regard to claim 13, Rajendram teaches a method of claim 1 wherein the sample is a sample from an animal (p. 591, col. 1, where the method is applicable to various samples).  
With regard to claim 14, Rajendram teaches a method of claim I wherein the sample is an aquatic sample (p. 591, col. 1, where the method is applicable to various samples).  
With regard to claim 15, Rajendram teaches a method of claim 14 wherein the aquatic sample is from a fish hatchery (p. 591, col. 1, where the method is applicable to various samples).  
With regard to claim 16, Rajendram teaches a method of claim 14 wherein the aquatic sample is from a shrimp pond (p. 591, col. 1, where the method is applicable to various samples).  
With regard to claim 17, Rajendram teaches a method of claim 1 wherein the sample is an agricultural sample (p. 591, col. 1, where the method is applicable to various samples).  
With regard to claim 18, Rajendram teaches a method of claim 17 wherein the agricultural sample is from animal litter (p. 591, col. 1, where the method is applicable to various samples).  
With regard to claim 19, Rajendram teaches a method of claim 17 wherein the agricultural sample is a swab from a swine or a poultry species (p. 591, col. 1, where the method is applicable to various samples).  
With regard to claim 20, Rajendram teaches a method of claim 1 wherein the gene is a gene encoding a toxin (p. 586, col. 1, where Bft toxin gene was tested).  
With regard to claim 21, Rajendram teaches a method of claim 1 wherein the gene is a gene of a bacterial species (Table 1, where a large variety of bacterial strains were included).  
With regard to claim 23, Rajendram teaches a method of claim 1 wherein the gene is a hemolysin (hly) gene (Table 1).  
With regard to claim 24, Rajendram teaches a method of claim 1 wherein the gene is a Clostridium perfringens enterotoxin (cpe) gene (p. 587, col. 1, where clostridium was tested).  
With regard to claim 25, Rajendram teaches a method of claim 1 wherein the gene is a Clostridium perfringens beta toxin (cpb) gene (p. 587, col. 1, where clostridium was tested).  
With regard to claim 26-30, Rajendram teaches a method of claim 1 wherein the nucleic acid is stabilized on the card for a period of time to allow transportation overseas including from 1000 to 5000 miles (p. 591, col. 1, where the sample is stable indefinitely).  
With regard to claim 44, Rajendram teaches a method of claim 1 wherein the microorganism is selected from the group consisting of swine enterotoxigenic E. coli (ETEC), avian pathogenic E. coli (APEC), attaching and effacing E. coli (EAEC), enterohaemorrhagic E. coli (EHEC), and shiga toxin-producing E. coli (STEC) (Table 1, Figure 6).  
With regard to claim 45, Rajendram teaches a method of claim 44 wherein the ETEC is an antigenic type selected from the group consisting of K88, F18, F41, 987P, and K99 (Table 1, Figure 6).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Dobbs, Rowlyk and Chen to include the features of a variety of sample types of a variety of target genes as directed by Rajendram to arrive at the claimed invention with a reasonable expectation for success.  Rajendram teaches “We here assessed the potential of the FTA ma1Tix card system for storage of microbial DNA and 1oss of viability ofwho1e cells added directly to the FTA cards. Furthem10re, vve evaluate the capacity and accuracy of the FTA matrix cards to serve as a medium for long-term storage and transport of DNA from bacterial cells that are archived directly onto the paper” (p. 583, col. 1).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Dobbs, Rowlyk and Chen to include the features of a variety of sample types of a variety of target genes as directed by Rajendram to arrive at the claimed invention with a reasonable expectation for success.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-31 and 44-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM